DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III, claims 29-34  in the reply filed on  2 August 2022 is acknowledged.
Applicant's traverse is acknowledged.  The traversal is on the ground(s) that there is no search burden between Group I and III.  This is not found persuasive because the applicants have not pointed out any error in the actual examiner's reasons for distinctness.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-21 and 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
  Claims 29-32 recite “coated substrate”, which does not have proper antecedent basis in the specification.  The specification describes a coating that is applied to interior surfaces of an oil or gas well ([0044], however, nowhere in the specification mention the term “coated substrate” as recited in the claims. 
Claim 29 recites “A coated substrate, consisting essentially of: a coating disposed on an interior wellbore surface of a tubing, drill pipe, or casing of a wellbore; or on an interior wellbore surface of a collection of pipes and valves on top of a wellbore”, which does not have proper antecedent basis in the specification. The specification describes at paragraph [0042]  of injection  the polymer matrix particles into the tubing, drill pipe, or casing of the wellbore, or injection into the collection of pipes and valves on top of the wellbore,  but nothing mentioned about coating the tubing, drill pipe, valves and casings as claimed; and at paragraph [0044] of coating the interior  surfaces of  an oil or gas well, but nothing mentioned about coating the tubing, drill pipe, valves and casings as claimed.  
Claim 30 recites “the quaternary ammonium groups comprise tetrabutylammonium groups”, which does not have proper antecedent basis in the specification.   The specification exemplifies a deionized water solution of  tetrabutylammonium bromide  and sodium chloride([0048], [0054] and [0056]), however, nowhere in the specification discloses polymer matrix comprises  tetrabutylammonium groups covalently bonded to the polymer backbone.  

Claim Objections
Claim 32 is objected to because of the following informalities:  claim 32 recites “coated substrate of claim 29”, which appears to be “The coated substrate of claim 29”.  Appropriate correction is required.

Allowable Subject Matter
Claims 29-31 and 33-34 are allowed.
Claim 32 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
US 2013/0056204A1 (McDaniel) and US2013/0180714A1 (Nevin) are the closest prior art of record.
McDaniel teaches injection of a fracturing fluid comprising  ion exchange resins into a petroleum wellbore/formation ([0017], [0087], [0115]- [0117]), wherein the fluid can be water, a water-in-oil emulsion or hydrocarbon ([0115]), and ion exchange resins consists of a crosslinked polymer network to which are attached quaternary ammonium groups ([0019] and [0020]).  McDaniel is silent on coating of an interior wellbore surface of tubings, drill pipes, casing and valves.
Nevin teaches coating a pipe in a hydraulic fracturing process with contaminate capturing substance including cationic and ionic ion exchange resins ([0029], [0030], [0087] and [0090]).  Nevin is silent on the presence of a continuous oil phase in the coating wherein polymer matrix particles are dispersed in .   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766